                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


JOHN BENSON                                     CIVIL NO. 17-3839 (MJD/DTS)

      Plaintiff,

v.                                              ORDER

ANN KEMSE, JON KEMSKE
& BRIGHAM OIL & GAS, L.P.,

      Defendants.



      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge David T. Schultz dated October 24, 2018.       No

objections have been filed to that Report and Recommendation in the time period

permitted.

      The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.



      IT IS HEREBY ORDERED:

      1.      The Report and Recommendation [Docket No. 131] is ADOPTED in its

              entirety.

      2.      Plaintiff John Benson’s Motion for Default Judgment [Docket No. 94] is

              DENIED.
     3.    Defendant Brigham Oil & Gas, L.P.’s Motion to Set Aside an Entry of Default

           and Dismiss the Complaint [Docket No. 98] is GRANTED. Brigham Oil &

           Gas, L.P. is DISMISSED as a Defendant in this lawsuit.




Dated: December 4, 2018

                                      s/ Michael J. Davis
                                      Hon. Michael J. Davis
                                      United States District Court Judge




                                         2
